                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 TERRY MOONEYHAN                                   )
 #545416,                                          )
                                                   )
        Plaintiff,                                 )
                                                   )   NO. 3:20-CV-01089
 v.                                                )
                                                   )   JUDGE RICHARDSON
 D.D.C. NASHVILLE, TN                              )
 Detention Center, et al.,                         )
                                                   )
        Defendants.                                )


                                  MEMORANDUM OPINION

       Before the Court is an amended complaint (Doc. No. 10) and a letter (Doc. No. 11)

submitted by pro se Plaintiff Terry Mooneyhan, a pre-trial detainee currently in the custody of the

Davidson County Sheriff’s Office (DCSO) in Nashville, Tennessee.

                                       I. BACKGROUND

       In December 2020, Plaintiff filed a pro se, in forma pauperis complaint against the D.D.C.

Nashville, TN Detention Center under 42 U.S.C. § 1983, alleging violations of his civil rights.

(Doc. No. 1). After conducting the review required by the Prison Litigation Reform Act, the Court

determined that the complaint failed to state claims upon which relief can be granted under Section

1983 against the sole named Defendant. (Doc. Nos. 7 and 8). The action, therefore, was subject to

dismissal. However, the Court found that Plaintiff’s allegations could be viewed as rising to the

level of constitutional violations actionable under Section 1983 had Plaintiff named a proper

Defendant; therefore, taking into account Plaintiff’s pro se status, the Court permitted Plaintiff to

amend his complaint, if he so desired, to name an additional defendant or defendants with regard

to his Eighth Amendment allegations. (Id.)

                                                 1

      Case 3:20-cv-01089 Document 12 Filed 03/29/21 Page 1 of 6 PageID #: 88
       Plaintiff now has submitted an amended complaint within the time frame set forth by the

Court. (Doc. No. 10). He also submitted a letter (Doc. No. 11), which the Court construes as a

supplement to the amended complaint as it provides additional information about Plaintiff’s

allegations.

                             II. PLRA SCREENING STANDARD

       Under the screening requirements of the PLRA, the Court must conduct an initial review

and dismiss the complaint if it is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. §§ 1915A, 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The Court also must construe a pro se

complaint liberally, United States v. Smotherman, 838 F.3d 736, 739 (6th Cir. 2016) (citing

Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept a pro se plaintiff’s factual allegations as

true unless they are entirely without credibility. See Thomas v. Eby, 481 F.3d 434, 437 (6th Cir.

2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

                               III. SECTION 1983 STANDARD

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws....”

To state a claim under § 1983, a plaintiff must allege and show two elements: (1) that he was

deprived of a right secured by the Constitution or laws of the United States; and (2) that the

deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

                                    IV. ALLEGED FACTS
       Plaintiff alleges that, on September 7, 2020, Officer Christopher Wicking conducted a

search of Plaintiff’s cell and claims to have found homemade wine. As a result, Officer Wicking

                                                2

     Case 3:20-cv-01089 Document 12 Filed 03/29/21 Page 2 of 6 PageID #: 89
requested that Plaintiff “be put on a diet restriction.” (Doc. No. 11 at 1). Specifically, he asked that

Plaintiff’s bread and fruit be discontinued. (Id.) On September 8, 2020, Sergeant Richard Grant

“signed off on the disciplinary” and approved the dietary changes for Plaintiff. (Id.) Plaintiff

thereafter stopped receiving fruit, bread, and a night-time snack that he receives “medically due to

Chrohn’s disease” and Hepatitis C. (Doc. No. 1 at 12; Doc. No. 5 at 6). According to Plaintiff, for

a period of approximately three weeks, no food alternatives were provided to Plaintiff and he did

not receive sufficient calories for an inmate with his medical conditions. (Id.)

       During this time, Plaintiff was in solitary confinement and requested assistance from

Lieutenant Marcus Fielden and Sergeants Nicholas Pallak and Ronnie Davis, but they did not help

Plaintiff receive additional or alternative food. (Doc. No. 10 at 8). According to Plaintiff, Sergeants

Davis, Grant, and Pallak stated “they didn’t know who made the call or authority to do that

restoration on food [and] that as security their job is only to write up disciplinary’s [sic] and [they]

couldn’t restrict my food especially over medical.” (Doc. No. 11 at 2). The medical department

staff would not help Plaintiff either, claiming they did not know how to rectify the situation. (Doc.

No. 1 at 6). “After weeks of going hungry and being starved,” Plaintiff began submitting

grievances and “acting out” in an attempt to receive food he “desperately needed.” (Id. at 14).

Plaintiff became “hopeless” and suffered weight loss. (Id.)

       Initially, Lieutenant Thomas Conrad “was no help” to Plaintiff, but later “changed his

mind.” (Doc. No. 10 at 8). He and Nurse Tiffany l/n/u ultimately were responsible for Plaintiff

receiving bread, fruit, and night-time snacks again. According to Nurse Tiffany, “they were never

ever supposed to be able to change [Plaintiff’s] diet or even give [him] alternatives for one due to

[his] medically prescribed food [he’s] supposed to get extra at nighttime.” (Doc. No. 1 at 15).




                                                   3

     Case 3:20-cv-01089 Document 12 Filed 03/29/21 Page 3 of 6 PageID #: 90
       Plaintiff alleges that he “suffered from not only starvation, but being starved and in a cell

23 hours a day and not allowed to see any authority unless acting out of character.” (Doc. No. 11

at 2). Plaintiff seeks compensation in the amount of $1,000,000 and mental health counseling.

(Doc. No. 10 at 6).

                                         V. ANALYSIS
       The Eighth Amendment to the United States Constitution requires that inmates be provided

with reasonably adequate food, clothing, shelter, sanitation, recreation, and medical care. See

Farmer v. Brennan, 511 U.S. 825, 832 (1994); Hudson v. Palmer, 468 U.S. 517, 526-27 (1984);

Grubbs v. Bradley, 552 F. Supp. 1052, 1119-24 (M.D. Tenn. 1982). The failure to provide such

necessities is a violation of an inmate’s right to be free from cruel and unusual punishment. See

Bellamy v. Bradley, 729 F.2d 416, 419 (6th Cir. 1984). An Eighth Amendment conditions-of-

confinement claim has two elements. “First, the deprivation alleged must be, objectively,

sufficiently serious; a [jail] official's act or omission must result in the denial of the minimal

civilized measure of life's necessities.” Farmer, 511 U.S. 825, 832 (internal quotation marks and

citations omitted). Second, the official's “state of mind [must be] one of ‘deliberate indifference’

to inmate health or safety.” Id. (quoting Wilson v. Seiter, 501 U.S. 294, 302-03 (1991)).

       Inmates must be provided “‘well-balanced meal[s], containing sufficient nutritional value

to preserve health.’” Butler v. Jewell, 869 F.2d 1488 (6th Cir. 1989) (quoting Green v. Ferrell, 801

F.2d 765, 770 n.5 (5th Cir.1986)). “The deprivation of food constitutes cruel and unusual

punishment only if it denies a prisoner the ‘minimal civilized measure of life’s necessities.’”

Wilson, 501 U.S. 294, 298. Isolated deprivations of meals to prisoners do not rise to the level of

an Eighth Amendment violation where the daily meal or meals provided are sufficient to maintain

normal health. See Cunningham v. Jones, 667 F.2d 565, 566 (6th Cir. 1982) (finding that providing



                                                 4

     Case 3:20-cv-01089 Document 12 Filed 03/29/21 Page 4 of 6 PageID #: 91
one meal per day for fifteen consecutive days did not violate the Eighth Amendment, where the

one meal provided sufficient nutrition to sustain normal health for that time period).

          Here, Plaintiff alleges that Officer Wicking and Sergeant Grant are the individuals

primarily responsible for the initial changes to Plaintiff’s diet. Although Plaintiff does not identify

Officer Wicking as a Defendant to this action on page seven of his amended complaint along with

the other Defendants, Plaintiff states on page eight of his supplement to the amended complaint

that “[a]ll parties mentioned in the statements above [including Officer Wicking] are the

defendants being sued.” (Doc. No. 11 at 8). Considering Plaintiff’s pro se status and the allegations

made by Plaintiff, the Court understands Plaintiff to name Officer Wicking as a Defendant to this

action.

          Plaintiff alleges that the other Defendants did not respond to his requests for help, claiming

to lack the authority to override instructions about Plaintiff’s meals. However, Lieutenant Conrad

eventually reinstated Plaintiff’s original diet, so it appears that at least some correctional officers

had the ability to respond to Plaintiff’s concerns and elected not to do so, despite observing, and

in some cases being notified of, Plaintiff’s deteriorating health and weight. Plaintiff names all

Defendants in their individual capacities only.

          “If the prisoner's diet . . . is sufficient to sustain the prisoner in good health, no

constitutional right has been violated.” Alexander v. Carrick, 31 F. App’x 176, 179 (6th Cir. 2002).

Here, Plaintiff alleges that he lost significant weight while incarcerated as a result of the nutritional

deficiencies brought about by Defendants’ deliberately indifferent actions. In addition, Plaintiff

alleges that he suffers from mental health problems as a result of having been “starved” while

isolated in solitary confinement. For purposes of the required PLRA screening, the Court

concludes that Plaintiff’s allegations, construed as true, state colorable claims under Section 1983



                                                    5

     Case 3:20-cv-01089 Document 12 Filed 03/29/21 Page 5 of 6 PageID #: 92
for a violation of his federal rights against Defendants Officer Wicking, Lieutenants Conrad and

Fielden, and Sergeants Grant, Pallak, and Davis. See Cunningham v. Jones, 567 F.2d 653, 660 (6th

Cir. 1977) (limiting an inmate to a single meal a day when inmates were regularly served three

meals a day could violate the Eighth Amendment if the single meal was nutritionally inadequate

to sustain the prisoner's health); Boles v. Aramark, No. 17-1919, 2018 WL 3854143 at * 3 (6th

Cir. March 19, 2018) (a prolonged failure to provide an inmate with food that complies with

medically-ordered diet restrictions was serious enough to meet the objective prong of the Eighth

Amendment analysis). See also Richmond v. Settles, 450 F. App'x 448, 456 (6th Cir. 2011)

(affirming dismissal of claim based on inadequate nutrition where the plaintiff failed to allege that

his health suffered as a result of the alleged deprivation of meals). Therefore, Plaintiff’s Section

1983 claims against these Defendants in their individual capacities will proceed. Ultimately,

Plaintiff must support his allegations with admissible evidence.

                                       VI. CONCLUSION

       Having conducted the review required by the PLRA of the amended complaint, the Court

determines that the complaint states colorable, non-frivolous Eighth Amendment claims upon

which relief can be granted under Section 1983 against Defendants Officer Wicking, Lieutenants

Conrad and Fielden, and Sergeants Grant, Pallak, and Davis in their individual capacities.

       An appropriate Order will be entered.




                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                                 6

     Case 3:20-cv-01089 Document 12 Filed 03/29/21 Page 6 of 6 PageID #: 93
